Sykes, J.
(dissenting).
Section 3123 of Hemingway’s Code (section 1779, Code of 1906) provides that: ,
“A contract for the sale of any personal property, goods, wares, or merchandise, for the price of fifty dollars or upward, shall not be allowed to be good and valid unless the buyer shall receive part of the personal property, goods, wares, and merchandise, or shall actually pay or secure the purchase money, or- part thereof, or unless some note or memorandum, in writing, of the bargain be made and signed by the party to be charged by such contract, or his agent thereunto lawfully authorized.”
Stocks in corporations are personal property. In this case the negotiations were for the sale and purchase of twenty shares of stock for an alleged price of ten thousand dollars. None of the stock was delivered. All of us agree that the letters and telegrams were insufficient as to the terms and conditions of the sale to constitute a note or memorandum in writing' under this statute. Three of the judges, however, think that the turning* over of the management of the plant to Howard was a delivery to the buyer of a part of the personal property under this statute. I disagree with this conclusion.
There- were one hundred shares of stock.of this corporation. The appellant Pugh and his wife owned eighty shares, and the appellee, Gressett, twenty shares. The parent company was dissatisfied with the management *699of Gressett. This led to negotiations for a sale of Gresset’s stock. It was understood between Pugh and Gressett that, in case Gressetk’s stock was’ sold; he was also to retire from the management. The negotiations were not for the purchase of a majority or controlling* number of shares of the corporation, hut only of a minority number. Pugh and wife could dominate and control any stockholders’ meeting with their eighty shares. Gressett received a salary of three hundred dollars a month as manager. The record does not show that he was employed, except by the month. It probably was an inducement to Howard, to purchase this stock, to know that he would he made manager of the plant. It is admitted by both counsel for the appellant and for the appellee that this corporation could not purchase Gressett’s stock; . therefore negotiation for the sale of this stock were with the individuals, Pugh and Howard. It was an individual transaction among these three men, as contradistinguished from a corporate transaction. Gressett as an individual had no right to sell the position of manager. This position could only he sold or given by the corporation. It was not personal property of Gressett. Had he been wrongfully discharged by the corporation, his cause of action would have been against the corporation, not against Pugh and his wife individually. The cases relied upon in the majority opinion are where either all of the stock or a majority of the stock of corporations was being sold, which necessarily carried with it the right to the control and management of the corporation. The statute of frauds contemplates the delivery of the personal property that the seller either unqualifiedly or qualifiedly owns. Had the corporation been selling this stock, together with the management of the plant, a different question would be presented. I think the opinion of the court in the case of De Nunzio v. De Nunzio, 90 Conn. 342, 97 Atl. 323, correctly states the rule upon this question.
*700Aside from the statute of frauds, I do not think that the letters and telegrams, taken in connection with the conversation of these parties, constitute a definite contract for the purchase of this stock, upon which a right of action may he predicated. In addition to the letters and telegrams, we have the testimony of Mr. Gressett, in which he sums up' the alleged contract agreed upon as follows :
“The whole conversation was, if they couldn’t pay the full amount in cash, they would arrange to pay four thousand dollars in cash, and I was to arrange to carry the balance.”
The subsequent negotiations were then evidenced by the letters and telegrams. My view is that this conversation, when considered with these written documents, shows that the minds of the parties never met, first, as to the amount which was to be paid in cash; second, as to how the balance was to be paid, the amount of each payment, and the rate of interest the deferred payments, if any, were to bear; also by whom the notes were to be signed, and whether or not secured, by deed of trust or otherwise.
If I correctly construe Mr. Gressett’s testimony, when considered with the letters and telegrams, it was only that they were to make arrangements to pay, if possible, in cash four thousand dollars, but this arrangement was superseded by the letters and telegrams, which only indicate to me that all of this was'indefinite and uncertain. It was merely an agreement to make a contract on October 15th; an agreement upon which a cause of action cannot be maintained. This court in the case of the Yazoo and Mississippi Valley Railroad Company v. Jones, 114 Miss. 787, 75 So. 550, said:
“"Where there is no estoppel, the minds of the contracting parties to a contract must meet as to all the terms and conditions of the contract.”
In fact, I do not think that the 'oral tesaimony in the *701case at all supplements or helps out the written memoranda. In my opinion there should be a decree in this ease in favor of the appellants.
.Smith, C. J., and Cook, J., concur in these views.